UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 205 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported ) January 1, 2008 Barrington Broadcasting Group LLC (Exact name of registrant as specified in its charter) Delaware 333-140510 20-4841532 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2500 W. Higgins Road, Suite 155, Hoffman Estates, Illinois 60169 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (847) 884-1877 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement On December30, 2003, Barrington Broadcasting LLC (“Barrington”) entered into a Management Agreement (the “Management Agreement) with Barrington Broadcasting Company, LLC (“Barrington Company”), which is owned by K. James Yager, Chris Cornelius, Warren Spector, Keith Bland and Mary Flodin, our executive management team.Pursuant tothe Management Agreement,
